UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07528 Special Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Andrew Dakos Bulldog Investors, LLC Park 80 West 250 Pehle Avenue, Suite 708 Saddle Brook, NJ 10570 (Name and address of agent for service) Copy to: Thomas R. Westle, Esp. Blank Rome LLP The Chrysler Building 405 Lexington Avenue New York, NY 10174 1-877-607-0414 Registrant's telephone number, including area code Date of fiscal year end: 12/31/2014 Date of reporting period:12/31/2014 Item 1. Reports to Stockholders. Special Opportunities Fund, Inc. (SPE) Annual Report For the year ended December 31, 2014 Special Opportunities Fund, Inc.­ March 2, 2015 Dear Fellow Shareholders: On December 31, 2014, the Fund’s market price closed at $15.37 per share, up 0.90% from its closing price of $16.70 per share on June 30, 2014 (after accounting for a year-end stock dividend of $1.48 per share).For the same period, the S&P 500 Index gained 6.11%. At the risk of sounding like a broken record, the stock market continued to soar in the second half of 2014 (and thus far in 2015), regularly making new highs with only modest pullbacks along the way.Since the Fund is designed to be more risk averse than a hypothetical investment in the S&P 500 Index (and is much less than 100% correlated with it), it is unsurprising to be underperforming.We would expect to outperform the indexes in a less euphoric environment.Eventually, the market’s upward march will end and we will see if that is the case. The Fund’s recent stock price underperformance is also due in part to a modest widening of the discount to net asset value.We remind you that the Fund may purchase shares of its common stock without limitation when it is trading at a discount to net asset value.The Fund made its first such purchase of its stock in 2015 and we intend to make purchases opportunistically. To reiterate what we said in our last letter, we will only elaborate on our current investments if we believe there is a low probability that doing so will negatively impact the Fund’s performance.The investments discussed below fall into that category. Imperial Holdings (IFT) To recap, Imperial owns a portfolio of life insurance policies with an aggregate face value of approximately $3 billion, but whose stated fair value reflects uncertainty about their collectability.I am the chairman of Imperial but even I am often perplexed about how its stock price changes from day to day.For example, on February 6, 2015, Imperial announced that a lawsuit filed by Sun Life Assurance Company of Canada seeking, among other things, to invalidate a number of Imperial’s life insurance, was dismissed with prejudice.This was a very positive development for Imperial.The stock price increase immediately after the news but I thought it would rise much more than it did. In my opinion, the dismissal was a major milestone toward reducing the uncertainty regarding collectability.If so, that, in turn, could lower Imperial’s cost of capital.Imperial’s board’s primary goal is to have it become a boring cash flow positive company that invests in less liquid assets that have minimal counterparty risk as, to use a euphemism, maturities occur.Of course, as with any investment, 1 Special Opportunities Fund, Inc.­ there are still risks but, barring any material adverse events, I think the stock price could increase significantly over the next few years. Activism Update A primary focus for the Fund in 2014 was to acquire, along with other funds managed by Bulldog Investors, meaningful stakes in undervalued stocks with an eye toward seeking to persuade management to take measures to enhance shareholder value.Recently, we have begun to do just that.The Fund is part of a group of funds managed by Bulldog that has indicated an intent to conduct a proxy contest in 2015 to gain seats on the boards of two closed-end funds, Clough Global Equity Fund (GLQ) and LMP Real Estate Income Fund (RIT).Each of these funds have traded at a double-digit discount for a long time and neither of their boards has taken meaningful action to address the discount.Institutional shareholders that are likely to support us own a decent amount of shares of GLQ and RIT, so unless we reach a settlement, which is always possible, we think we have a pretty good chance to win a proxy contest. The Fund is also one of several investors in a group that owns more than five percent of the shares of Stewart Information Services (STC).Stewart provides title insurance and other services in connection with real estate transactions.It has chronically underperformed its peers.We believe performance would improve significantly if it were better managed.Stewart also has a dysfunctional dual class capital structure whereby the non-publicly traded Class B shares, which represent only about 5% of Stewart’s equity, have the power to elect four of the nine directors and, unlike the publicly traded common shares, are not entitled to any dividends.As a result, there are irreconcilable conflicts of interest between the Class B shareholders and the common shareholders.Our group intends to conduct a proxy contest this spring to elect directors, eliminate the Class B shares, and push for a sale of the company, which we think could be effected at a healthy premium to Stewart’s recent stock price. We are also considering taking action designed to enhance the value of several of our other investments – including operating companies and closed-end funds.In sum, we expect to be much more active in 2015 than we were in 2014. Why We Invest in Closed-End Funds (Part II) In our last letter, we discussed one reason why we like closed-end funds, i.e., they are much easier to value than operating companies.Another reason is that a closed-end fund trading at a persistent discount is often a better target for an activist investor like the Fund than an operating company.There are several reasons for this. 2 Special Opportunities Fund, Inc.­ First of all, when a closed-end fund trades at a discount to its net asset value, there are some proven measures that can be taken to enhance shareholder value.The most obvious ones are liquidating or open-ending it (or merging it into an open-end fund).Both of these will eliminate the discount permanently.Other measures include accretive share repurchases, self-tender offers at a premium to the market price, and increasing the dividend to attract income oriented investors.The path to increasing shareholder value in an operating company is rarely so clear. Secondly, management of a closed-end fund cannot rely on the support of stakeholders like employees or local politicians that often oppose a sale or a merger of an operating company if it will result in store or plant closings or job cuts.By contrast, no politician is likely to care if a closed-end fund converts to an open-end fund. Lastly, closed-end funds have to comply with some shareholder-friendly provisions of the Investment Company Act of 1940.For example, defensive tactics that are available to an operating company like adopting a poison pill to limit the amount of stock an activist can acquire, issuing super-voting stock, or having restrictive change of control covenants on its debt are prohibited. In addition, shareholders have a powerful threat in their statutory right to vote to terminate a fund’s investment advisory agreement. In sum, if a closed-end fund has been trading at a persistently large discount and a decent percentage of the stock is owned by value-oriented shareholders, there is a pretty good chance that an activist investment manager like Bulldog Investors will campaign for actions to address the discount.And there is a pretty good chance such a campaign will succeed. A third reason we like to invest in closed-end funds is that they provide instant diversification since each one owns a number of securities.Thus, on a “look through” basis, the Fund is able to achieve broad diversification by acquiring a portfolio of closed-end funds.And, since the closed-end funds we own are almost invariably purchased at a discount from their net asset value, we can try to create “alpha” from our highly diversified portfolio of closed-end funds by using activist measures to persuade management to address the discount. In Conclusion For various reasons, the spin-off to shareholders of a new closed-end fund with a primary focus on investments in foreign closed-end funds and similar vehicles, is unlikely to happen very soon.That is unfortunate because we continue to see value in selected offshore closed-end funds that we do not see in the United States. 3 Special Opportunities Fund, Inc.­ Finally, we look forward to meeting with those shareholders that responded to our January 5, 2015 announcement to meet with the fund’s board of directors and representatives of management in New York City on March 19, 2015.We hope the weather, which has been dreadful in New York this year, does not prevent anyone from attending. Sincerely yours, Phillip Goldstein Chairman 4 Special Opportunities Fund, Inc.­ Performance at a glance (unaudited) Average annual total returns for common stock for the periods ended 12/31/14 Net asset value returns 1 year Since 1/25/10 5 years* 10 years* Special Opportunities Fund, Inc. (1.01)% 9.98% 9.82% 6.63% Market price returns Special Opportunities Fund, Inc. (3.59)% 9.82% 8.28% 7.49% Index returns S&P 500 Index 13.69% 16.05% 15.45% 7.67% Share price as of 12/31/14 Net asset value Market price $15.37 Past performance does not predict future performance. The return and value of an investment will fluctuate so that an investor’s share, when sold, may be worth more or less than their original cost. The Fund’s common stock net asset value (“NAV”) return assumes, for illustration only, that dividends and other distributions, if any, were reinvested at the NAV on payable dates for dividends and other distributions payable through December 31, 2009 and reinvested at the NAV on the ex-dividend date for dividends and other distributions payable after December 31, 2009. The Fund’s common stock market price returns assume that all dividends and other distributions, if any, were reinvested at prices obtained under the Fund’s Dividend Reinvestment Plan (which was terminated on January 1, 2010) for dividends and other distributions payable through December 31, 2009 and reinvested at the lower of the NAV or the closing market price on the ex-dividend date for dividends and other distributions payable after December 31, 2009. NAV and market price returns for the period of less than one year have not been annualized. Returns do not reflect the deduction of taxes that a shareholder could pay on Fund dividends and other distributions, if any, or the sale of Fund shares. * The Fund’s investment objective and investment adviser have changed. See Note 1 of the Notes to financial statements for more information about the change in investment objective and see Note 2 of the Notes to financial statements for more information about the change in investment adviser. On January 25, 2010, the Fund began investing using its new investment objective, therefore, performance prior to that date is not relevant. The S&P 500 Index is a capital weighted, unmanaged index that represents the aggregate market value of the common equity of 500 stocks primarily traded on the New York Stock Exchange. 5 Special Opportunities Fund, Inc.­ Portfolio composition as of 12/31/2014(1) (Unaudited) Value Percent Investment Companies $ % Common Stocks Money Market Funds Preferred Stocks Convertible Bonds Liquidation Claims Promissory Notes Warrants Convertible Preferred Stocks Rights Corporate Bonds Total Investments $ % Liabilities in Excess of Other Assets ) ) Total Net Assets $ % As a percentage of net assets. 6 Special Opportunities Fund, Inc.­ Portfolio of investments—December 31, 2014 Shares Fair Value INVESTMENT COMPANIES—68.83% Closed-End Funds—56.88% Aberdeen Israel Fund, Inc. $ Adams Express Co. (j) AllianceBernstein Income Fund, Inc. Alliance New York Municipal Income Fund, Inc. Atlantis Japan Growth Fund Ltd. (a)(h) Bancroft Fund, Ltd. Blackrock Latin American Investment Trust PLC (h) Boulder Growth & Income Fund, Inc. Boulder Total Return Fund, Inc. Central Europe, Russia, & Turkey Fund, Inc. Central Securities Corp. Clough Global Equity Fund Deutsche Global High Income Fund Deutsche High Income Opportunities Fund, Inc. Diversified Real Asset Income Fund DWS RREEF Real Estate Fund II, Inc. (a)(c)(f)(g) DWS RREEF Real Estate Fund, Inc. (a)(c)(f)(g) Ellsworth Fund Ltd. First Opportunity Fund, Inc. The GDL Fund General American Investors Co., Inc. JP Morgan Asian Investment Trust PLC (h) Juridica Investments Ltd. (h) Kubera Cross-Border Fund Ltd. (a)(g)(h) Liberty All Star Equity Fund LMP Real Estate Income Fund, Inc. Marwyn Value Investors Ltd. (a)(h) MFS Intermarket Income Trust I Millennium India Acquisition Co., Inc. (a) Morgan Stanley Eastern Europe Fund, Inc. Nuveen Diversified Commodity Fund Nuveen Global High Income Fund Nuveen Long/Short Commodity Total Return Fund Pacific Alliance Asia Opportunity Fund Ltd. (a)(h) The Prospect Japan Fund Ltd. (a)(h) The accompanying notes are an integral part of these financial statements. 7 Special Opportunities Fund, Inc.­ Portfolio of investments—December 31, 2014 Shares Fair Value INVESTMENT COMPANIES—(continued) Closed-End Funds—(continued) Swiss Helvetia Fund, Inc. $ Terra Catalyst Fund (h) Tri-Continental Corp. Virtus Total Return Fund Closed End Funds—Preferred Shares—0.43% Oxford Lane Capital Corp.—Series 2017 Auction Rate Preferred Securities—3.70% (c)(f) Alliance New York Municipal Income Fund, Inc.—Series T, 0.165% (b) 61 Alliance New York Municipal Income Fund, Inc.—Series M, 0.143% (b) 82 BlackRock Municipal 2018 Term Trust—Series W7 17 Putnam Managed Municipal Income Trust—Series C 6 Putnam Municipal Opportunities Trust—Series C 6 Western Asset Managed Municipals Fund, Inc.—Series F, 0.144% (b) 14 Western Asset Managed Municipals Fund, Inc.—Series M, 0.144% (b) 14 Western Asset Managed Municipals Fund, Inc.—Series T, 0.166% (b) 14 Western Asset Managed Municipals Fund, Inc.—Series TH, 0.144% (b) 14 Western Asset Managed Municipals Fund, Inc.—Series W, 0.166% (b) 14 Western Asset Municipal Partners Fund, Inc.—Series M, 0.144% (b) 25 Business Development Company—5.88% BDCA Venture, Inc. Equus Total Return, Inc. (a) Fifth Street Senior Floating Rate Corp. Firsthand Technology Value Fund, Inc. MVC Capital, Inc. Business Development Company—Preferred Shares 1.94% MVC Capital, Inc. Total Investment Companies (Cost $109,517,825) The accompanying notes are an integral part of these financial statements. 8 Special Opportunities Fund, Inc.­ Portfolio of investments—December 31, 2014 Shares Fair Value PREFERRED STOCKS—3.37% Real Estate Investment Trusts—3.37% Preferred Apartment Communities, Inc. (c)(f) $ Total Preferred Stocks (Cost $5,657,129) CONVERTIBLE PREFERRED STOCKS—0.17% Real Estate Investment Trusts—0.17% Wheeler Real Estate Investment Trust, Inc. Total Convertible Preferred Stocks (Cost $326,994) COMMON STOCKS—19.22% Construction Materials—0.01% Tecnoglass, Inc. (a)(h) Consumer Finance—2.20% Imperial Holdings, Inc. (a) Health Care Providers & Services—0.00% Healthcare Corp. of America (Acquired 10/24/2012, Cost $0) (a)(c)(i) 41 Insurance—6.74% Stewart Information Services Corp. IT Services—0.05% JetPay Corp. (a) Marine—0.04% Pangaea Logistics Solutions Ltd. (a)(h) Professional Services—0.31% Hill International, Inc. (a) Real Estate Investment Trusts—4.14% Five Oaks Investment Corp. Gladstone Land Corp. Gyrodyne Company of America, Inc. Gyrodyne Dividend Notes (c) Gyrodyne Special Distribution LLC (c) Independence Realty Trust, Inc. Trade Street Residential, Inc. Winthrop Realty Trust The accompanying notes are an integral part of these financial statements. 9 Special Opportunities Fund, Inc.­ Portfolio of investments—December 31, 2014 Shares Fair Value COMMON STOCKS—(continued) Software—0.03% SITO Mobile Ltd. (a) $ Special Purpose Acquisition Vehicle—5.70% (a) 1347 Capital Corp. AR Capital Acquisition Corp. CB Pharma Acquisition Corp. (h) Capitol Acquisition Corp. II DT Asia Investments Ltd. (h) Garnero Group Acquisition Co. (h) Global Defense & National Security Systems, Inc. Hennessy Capital Acquisition Corp. Levy Acquisition Corp. ROI Acquisition Corp II Silver Eagle Acquisition Corp. Sino Mercury Acquisition Corp. Terrapin 3 Acquisition Corp. Total Common Stocks (Cost $29,162,281) LIQUIDATION CLAIMS—1.65% (a)(c)(f) The Home Insurance Company in Liquidation 1 The Home Insurance Company in Liquidation 1 Total Liquidation Claims (Cost $2,569,880) Principal Amount CONVERTIBLE BONDS—1.99% (b) Imperial Holdings, Inc. 8.500%, 02/15/2019 $ Total Convertible Bonds (Cost $2,941,000) CORPORATE BONDS—0.03% (b) Washington Mutual Inc. 0.000%, 09/17/2012 (d)(f) WMI Holdings Corp. 13.000%, 03/19/2030—1st Lien 13.000%, 03/19/2030—2nd Lien Total Corporate Bonds (Cost $394) The accompanying notes are an integral part of these financial statements. 10 Special Opportunities Fund, Inc.­ Portfolio of investments—December 31, 2014 Principal Amount Fair Value PROMISSORY NOTES—1.16% (b)(c)(f)(i) Wheeler Real Estate Investment Trust Convertible 9.000%, 12/15/2018 (Acquired 12/16/2013, Cost $1,200,000) $ $ Wheeler Real Estate Investment Trust Non-convertible 9.000%, 12/15/2015 (Acquired 12/16/2013, Cost $800,000) Total Promissory Notes (Cost $2,000,000) Shares WARRANTS—0.36% (a) AR Capital Acquisition Corp. Expiration: October 2019 Exercise Price: $11.50 Arabella Exploration, Inc. Expiration: December 2016 Exercise Price: $5.00 (h) Capitol Acquisition Corp. II Expiration: May 2016 Exercise Price: $11.50 Chart Acquisition Corp. Expiration: December 2017 Exercise Price: $11.50 CIS Acquisition Ltd. Expiration: December 2017 Exercise Price: $10.00 (h) Collabrium Japan Acquisition Co. Expiration: April 2019 Exercise Price: $11.50 (h) EveryWare Global, Inc. Expiration: May 2018 Exercise Price: $6.00 Garnero Group Acquisition Co. Expiration: June 2019 Exercise Price: $11.50 (h) Healthcare Corp. of America Expiration: November 2016 Exercise Price: $7.50 (Acquired 10/24/2012, Cost $0) (c) 8 Expiration: July 2018 Exercise Price: $11.50 71 The accompanying notes are an integral part of these financial statements. 11 Special Opportunities Fund, Inc.­ Portfolio of investments—December 31, 2014 Shares Fair Value WARRANTS—(continued) Hemisphere Media Group, Inc. Expiration: April 2018 Exercise Price: $6.00 $ Hennessy Capital Acquisition Corp. Expiration: March 2019 Exercise Price: $5.75 Imperial Holdings, Inc. Expiration: October 2019 Exercise Price: $10.75 8 0 Integrated Drilling Equipment Holdings Corp. Expiration: December 2017 Exercise Price: $11.50 KBS Fashion Group Ltd. Expiration: January 2018 Exercise Price: $11.50 (h) Levy Acquisition Corp. Expiration: January 2018 Exercise Price: $11.50 Net Element, Inc. Expiration: October 2017 Exercise Price: $7.50 Preferred Apartment Communities Expiration: March 2017 Exercise Price: $9.00 (c)(f) 61 Pingtan Marine Enterprise Ltd. Expiration: February 2018 Exercise Price: $12.00 (h) Prime Acquisition Corp. Expiration: March 2016 Exercise Price: $5.00 (h) RLJ Entertainment, Inc. Expiration: October 2017 Exercise Price: $12.00 ROI Acquisition Corp II Expiration: September 2018 Exercise Price: $11.50 Silver Eagle Acquisition Corp. Expiration: July 2018 Exercise Price: $11.50 The accompanying notes are an integral part of these financial statements. 12 Special Opportunities Fund, Inc.­ Portfolio of investments—December 31, 2014 Shares Fair Value WARRANTS—(continued) Tecnoglass, Inc. Expiration: December 2016 Exercise Price: $8.00 (h) $ Wheeler Real Estate Investment Trust, Inc. Expiration: December 2018 Exercise Price: $4.75 (c)(f) 0 Expiration: April 2019 Exercise Price: $5.50 Total Warrants (Cost $741,168) RIGHTS—0.02% Garnero Group Acquisition Co. (a)(h) Total Rights (Cost $52,421) MONEY MARKET FUNDS—11.23% Fidelity Institutional Government Portfolio—Class I, 0.010% (e) Fidelity Institutional Tax-Exempt Portfolio—Class I, 0.010% (e) Total Money Market Funds (Cost $19,340,274) Total Investments (Cost $172,309,366)—108.03% Liabilities in Excess of Other Assets—(8.03)% ) TOTAL NET ASSETS—100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) The coupon rates shown represent the rates at December 31, 2014. (c) Fair valued securities. The total market value of these securities was $17,421,520, representing 10.12% of net assets. (d) Default or other conditions exist and security is not presently accruing income. (e) The rate shown represents the 7-day yield at December 31, 2014. (f) Illiquid security. The total market value of these securities was $17,230,866, representing 10.01% of net assets. (g) Security currently undergoing a full liquidation with all proceeds paid out to shareholders. (h) Foreign-issued security. (i) Restricted security. (j) All or a portion of this security is pledged as collateral for securities sold short. The accompanying notes are an integral part of these financial statements. 13 Special Opportunities Fund, Inc.­ Schedule of Securities Sold Short—December 31, 2014 Shares Value First American Financial Corp. $ Total Securities Sold Short (Proceeds $1,003,898) $ The accompanying notes are an integral part of these financial statements. 14 Special Opportunities Fund, Inc.­ Statement of assets and liabilities—December 31, 2014 Assets: Investments, at value (Cost $172,309,366) $ Cash Dividends and interest receivable Receivable for investments sold Deposits at brokers Other assets Total assets Liabilities: Securities sold short, at value (proceeds $1,003,898) Distributions payable common Payable for investments purchased Payable to Adviser Payable to Custodian Accrued expenses and other liabilities Total liabilities Net assets applicable to common shareholders $ Net assets applicable to common shareholders: Common stock—$0.001 par value per common share; 199,995,800 shares authorized; 10,165,454 shares issued and outstanding, 13,568,364 shares held in treasury $ Cost of shares held in treasury ) Accumulated undistributed net investment loss ) Accumulated net realized gain from investment activities Net unrealized appreciation (depreciation) on: Investments Securities Sold Short ) Foreign Currencies ) Net assets applicable to common shareholders $ Net asset value per common share ($172,203,136 applicable to 10,165,454 common shares outstanding) $ The accompanying notes are an integral part of these financial statements. 15 Special Opportunities Fund, Inc.­ Statement of operations For the year ended December 31, 2014 Investment income: Dividends(1) $ Interest Total investment income Expenses: Investment advisory fees Legal fees and expenses Directors’ fees and expenses Administration fees and expenses Insurance fees Accounting fees and expenses Dividend expenses Audit fees Compliance fees and expenses Custody fees and expenses Reports and notices to shareholders Stock exchange listing fees Transfer agency fees and expenses Other expenses Total expenses Less: Fee waivers by investment advisor ) Net expenses Net investment income Net realized and unrealized gains from investment activities: Net realized gain (loss) from: Investments Short transactions ) Distributions received from investment companies Net realized gain on investments Change in net unrealized appreciation (depreciation) on: Investments ) Short transactions ) Foreign currency translation ) Net realized and unrealized gains from investment activities Net increase in net assets applicable to common shareholders resulting from operations $ Net of $11,224 in foreign withholding tax. The accompanying notes are an integral part of these financial statements. 16 Special Opportunities Fund, Inc.­ Statements of changes in net assets applicable to common shareholders For the For the year ended year ended December 31, 2014 December 31, 2013 From operations: Net investment income $ $ Net realized gain (loss) before income taxes from: Investments Short Transactions ) Distributions received from investment companies Foreign currency translation — ) Net realized gain before income taxes Net change in unrealized appreciation (depreciation) on: Investments and foreign currency ) Short Transactions ) — Net increase in net assets resulting from operations Distributions paid to preferred shareholders: Net investment income — ) Total dividends and distributions paid to preferred shareholders — ) Net increase in net assets applicable to common shareholders resulting from operations Distributions paid to common shareholders: Net investment income ) ) Net realized gains from investment activities ) ) Total dividends and distributions paid to common shareholders ) ) Capital Stock Transactions (Note 4) Offering cost adjustment from issuance of preferred stock — Conversion of preferred stock to common stock Reinvestment of distributions to common stockholders Total capital stock transactions Net increase in net assets applicable to common shareholders Net assets applicable to common shareholders: Beginning of year End of year $ $ Accumulated undistributed net investment income (loss) $ ) $ The accompanying notes are an integral part of these financial statements. 17 Special Opportunities Fund, Inc.­ Financial highlights Selected data for a share of common stock outstanding throughout each period is presented below: Net asset value, beginning of period Net investment income(2) Net realized and unrealized gains (losses) from investment activities Total from investment operations Dilutive effect of conversions of preferred shares to common shares Dilutive effect of reinvestment of distributions by common shareholders Common share equivalent of dividends paid to preferred shareholders from: Net investment income Dividends and distributions paid to common shareholders from: Net investment income Net realized gains from investment activities Total dividends and distributions paid to common shareholders Net asset value, end of period Market value, end of period Total net asset value return(3) Total market price return(4) Ratio to average net assets attributable to common shares: Total expenses, net of fee waivers by investment advisor and administrator including interest, dividends on short positions, and tax expense Total expenses, before fee waivers by investment advisor and administrator including interest, dividends on short positions, and tax expense Total expenses, net of fee waivers by investment advisor and administrator excluding interest expense, and dividends on short positions Ratio to net investment income to average net assets before waiver Ratio to net investment income to average net assets after waiver Supplemental data: Net assets applicable to common shareholders, end of period (000’s) Liquidation value of preferred stock (000’s) Portfolio turnover Preferred Stock: Total Shares Outstanding Asset coverage per share of preferred shares, end of period 18 Financial highlights (continued) For the years ended December 31, $ ) ) — — — ) ) ) — — — ) ) — — ) — ) $ )% )% %(5) %(5) %(5)(7) %(5) %(5) %(5) %(5) %(5)(7) %(5) %(5) %(6) %(6) %(6) %(6) %(6) %(2) %(2) %(2) %(2) %(2) %(2) %(2) %(2) %(2) %(2) $ $
